Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are now pending in the application under prosecution and have been examined. Claim 16-20 have been newly added.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.
The nonstatutory Double Patenting rejection is withdrawn in view of the filing of the terminal disclaimer. 

  Applicant argument states “… it appears that the combination of Craske and Barnes and the combination of Butcher and Oliva fail to describe, teach or suggest at the very least applicant's claimed aspect of storing the value in a location specified by the instruction, wherein the determining and the storing are performed as part of executing the instruction to provide the pointer to the reference data structure, as recited in independent claim 1.”

Claims 1-15 have been rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0196746 (Craske) in view of US 2018/0225120 (Graeme).

US 2018/0225120 (Barnes, Graeme) teaches processing circuitry to execute a sequence of instructions to determine an address from a required pointer; wherein the instruction context identifies a pointer value, i.e., the instruction specifies a pointer reference for a required pointer, where the pointer reference being subset of values and identifies the value stored in registers. (See Abstract; Par. 0023-0026)

US 20180196746 (Craske) teaches processing apparatuses receiving an instruction identifying a given bounded pointer storage element, the instruction identifies a bounded pointer value and identifies a bounded pointer storage element for storing a pointer having associated range information indicative of an allowable range of .

Claims 1-15 have been rejected under 35 U.S.C. 103 as being unpatentable over US 7,802,080 (Butcher et al) in view of US 2006/0112374 (Oliva).
Butcher teacehs processor provided with an instruction decoder to specify a memory address stored within a base address register specified by an address register field of said memory access instruction, an exception handler to determine if said memory access instruction attempting to access a location corresponding to a value in base register value and, in response, a return address is stored pointing a memory location storing a program instruction to be executed upon a return from said value exception handler. Butches teaches thread-local variables to brings the separation of data between processes in multi-threaded programming model, wherein the relative location of each variable is assumed to be a constant value, and the value is stored as an entry of a global offset table. [Abstract; Fig. 2; Col. 3, Lines 3-45; Col. 4, Line 53 to Col. 5, Line 10; Col. 6, Lines 28-33].
Oliva teaches the creation of dynamic vector containing plurality of pointers, the pointers referencing a value writing to each pointer value representing address stored pointing a memory location stored in response to program instruction to be executed,  [Par. Par. 0018-0020; 0026-0032; Par. 0064-0067]. 

In view of these remarks, both references by Craske and Barnes teach storing the value in a location specified by the instruction, wherein the determining and the storing are performed as part of executing the instruction to provide the pointer to the reference data (pointers where a pointer indicating a particular address is associated with range information indicating an allowable range of addresses for the pointer). Therefore, the rejection of claims 1-15 is maintained and repeated below. New claims 16-20 are also rejection for repeating the features of rejected claims 1-15 in other claimed format.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0196746 (Craske) in view of US 2018/0225120 (Graeme).

With respect to claims 1, 11, and 16, Craske teaches computer system for facilitating processing within a computing environment, the computer system comprising: a memory; and a processor in communication with the memory, wherein the computer system is configured to perform a method, said method comprising: obtaining, by the processor, an instruction to execute, the instruction to provide a pointer to a reference data structure (processing circuitry to performs, in response to a first type of instruction identifying a given bounded pointer storage element) [Abstract; Par. 0051-0053]; and executing the instruction, the executing comprising: determining a value for the pointer to the reference data structure; and storing the value in a location specified by the instruction (the instruction determining on the basis of the range information associated with the pointer stored in the given bounded pointer storage element, the pointer referencing a value pointing to the address of a data value to be accessed) [Abstract; Par. 0022-0025; Par. 0051-0053]. Craske does not clearly specify the value as required. However, Barnes teaches instruction context identifies pointer reference to specify one of the data registers whose stored data value forming the required pointe, the required pointer identifying pointer reference within subset of values to identify one of the data register means whose stored data value forms the required pointer [Abstract; Par. 0005-0006; Par. 0022-0026]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the application to combine the processing system of Craske with that Graeme for the purpose of ensuring that the address determined from the pointer remains within 

With respect to claim 2, Craske and Graeme, combined, teach computer system for facilitating processing within a computing environment, wherein the determining the value comprises performing a look-up of a data structure to determine the value (pointer value identifying an address of a data value or instruction to be accessed and range information specifying an allowable range of addresses for the corresponding pointer) [Par. 0041-0043].

With respect to claim 3, Craske and Graeme, combined, teach computer system for facilitating processing within a computing environment, wherein the data structure comprises a reference data structure pointer cache [Craske’s pointer pointing to the address of a data value to be accessed (Par. 0041-0043); Graeme teaching instruction sequence specifying a pointer reference for a required pointer, where the pointer reference is within at least a first subset of values indicating addressing range (Par. 0025-0026)].

With respect to claim 4, Craske and Graeme, combined, teach computer system for facilitating processing within a computing environment, wherein the data structure comprises a table populated with reference data structure pointer values (register entries identifying pointer referencing  values specifying data values specify particular data value to be searched for in storage locations) [Par. 0043-0046; Par. 0007-0011;  Par. 0064-0065].

With respect to claims 5, 12, and 17, Craske and Graeme, combined, teach computer system for facilitating processing within a computing environment, wherein the location comprises a register specified by the instruction (pointer register including a pointer value identifying addresses of a data values or instruction to be accessed) [Par. 0041-0043; Par. 0007-0011]. 

With respect to claims 6, 13, and 18, Craske and Graeme, combined, teach computer system for facilitating processing within a computing environment, wherein the determining the value comprises: checking a reference data structure pointer cache for an entry that includes the value; and performing the storing, based on finding the entry (pointer register including a pointer value identifying addresses of a data values or instruction to be accessed and update the pointer in bounded pointer storage element to indicate an address at which an exception was indicated) [Craske’s Par. 0060; Par. 0069; Par. 0007-0011].

With respect to claims 7, 14, and 19, Craske and Graeme, combined, teach computer system for facilitating processing within a computing environment, wherein the determining the value further comprises obtaining, by the handler, the value from a data structure populated with reference data structure pointer values; and performing the storing by the handler (register entries identifying pointer referencing  values specifying data values specify particular data value to be searched for in storage location and update the pointer in bounded pointer storage element to indicate an address at which an exception was indicated) [Craske’s Par. 0043-0046; Par. 0064-0065; Par. 0007-0011].

With respect to claim 8, Craske and Graeme, combined, teach computer system for facilitating processing within a computing environment, wherein the method further comprises storing the value in the reference data structure pointer cache ((pointer register including a pointer value identifying addresses of a data values or instruction to be accessed) [Par. 0007-0011; Par. 0041-0043].

With respect to claim 9, Craske and Graeme, combined, teach computer system for facilitating processing within a computing environment, wherein the determining the value further comprises performing, based on the value not being located in the reference data structure pointer cache, cache miss handling to determine the value and to store the value (register entries identifying pointer referencing  values specifying data values specify particular data value to be searched for in storage location and update the pointer in bounded pointer storage element to indicate an address at which an exception was indicated) [Craske’s Par. 0043-0046; Par. 0064-0065].

With respect to claims 10, 15, and 20, Craske and Graeme, combined, teach computer implemented method facilitating processing within a computing environment, raising, by the processor, a trap to a handler, based on obtaining the instruction; and performing the determining and the storing by the handler (register entries identifying pointer referencing  values specifying data values specify particular data value to be searched for in storage location and update the pointer in bounded pointer storage element to indicate an address at which an exception was indicated) [Craske’s Par. 0043-0046; Par. 0064-0065; Par. 0007-0011].


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,802,080 (Butcher et al) in view of US 2006/0112374 (Oliva).

With respect to claims 1, 11, and 16, Butcher teaches computer implemented method facilitating processing within a computing environment, said computer implemented method comprising: obtaining, by the processor, an instruction to execute, the instruction to provide a pointer to a reference data structure (responsive to a memory access instruction, a processor provided with an instruction decoder to specify a memory address stored within a base address register specified by an address register field of said memory access instruction); and executing the instruction, the executing comprising: determining and storing the value in a location specified by the instruction, wherein the determining and the storing are performed by the handler (the exception handler to determine if said memory access instruction attempting to access a location corresponding to a value in base register value and, in response, a return address is stored pointing a memory location storing a program instruction to be executed upon a return from said value exception handler) [Abstract; Fig. 2; Col. 3, Lines 3-45; Col. 4, Line 53 to Col. 5, Line 10; Col. 6, Lines 28-33]. Oliva in view of Butcher teaches value for the pointer to the reference data structure corresponding to creating a dynamic vector containing plurality of pointers, the pointers referencing a value writing to each pointer value representing address stored pointing a memory location stored in response to program instruction to be executed) [Par. Par. 0018-0020; 0026-0032; Par. 0064-0067]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Butcher with those of Oliva for the purpose of referencing dynamic linked program pointing to entry defining addressing corresponding to pointer defining addressed of module that need to be executed, as taught by Oliva [Par. 0016-0017].

With respect to claim 2, Butcher and Oliva, combined teach computer implemented method facilitating processing within a computing environment, wherein the determining the value comprises performing a look-up of a data structure to determine the value (address stored pointing a memory location stored in response to program instruction to be executed upon a return from said value exception handler) [Butcher’s Col. 5, Lines 10-28; Col. 4, Line 53 to Col. 5, Line 10; Col. 6, Lines 28-33].

With respect to claim 3, Butcher and Oliva, combined teach computer implemented method facilitating processing within a computing environment, wherein the data structure comprises a reference data structure pointer cache (base register value specified by a base register field of said memory access instruction comparted with a predetermined stored value) [Butcher’s Col. 4, Line 53 to Col. 5, Line 10; Col. 6, Lines 28-33].

(link register in register file load with values corresponding to potential location for use in response to the instruction) [Butcher’s Col. 3, Lines 10-28].

With respect to claims 5, 12, and 17, Butcher and Oliva, combined teach computer implemented method facilitating processing within a computing environment, wherein the location comprises a register specified by the instruction (access instructions checked to determine if base register value corresponds to a predetermined value) [Butcher’s Col. 2, Lines 4-14].

With respect to claims 6, 13, and 18, Butcher and Oliva, combined teach computer implemented method facilitating processing within a computing environment, wherein the determining the value comprises: checking a reference data structure pointer cache for an entry that includes the value; and performing the storing, based on finding the entry (access instructions checked to determine if base register value corresponds to a predetermined value) [Butcher’s Col. 2, Lines 4-14].

With respect to claims 7, 14, and 19, Butcher and Oliva, combined teach computer implemented method facilitating processing within a computing environment, wherein the determining the value further comprises obtaining, by the handler, the value from a data (detecting between a base register value and the null value to invoke exception handler) [Butcher’s Col. 2, Lines 4-13].

With respect to claim 8, Butcher and Oliva, combined teach computer implemented method facilitating processing within a computing environment, wherein the method further comprises storing the value in the reference data structure pointer cache (access instructions checked to determine if base register value points to a value stored within a register) [Butcher’s Col. 2, Lines 4-14; Col. 5, Lines 15-28].

With respect to claim 9, Butcher and Oliva, combined teach computer implemented method facilitating processing within a computing environment, wherein the determining the value further comprises performing, based on the value not being located in the reference data structure pointer cache, cache miss handling to determine the value and to store the value (address stored pointing a memory location stored in response to program instruction to be executed upon a return from said value exception handler) [Butcher’s Col. 4, Line 53 to Col. 5, Line 10; Col. 5, Lines 10-28; Col. 6, Lines 28-33].

With respect to claims 10, 15, and 20, Butcher and Oliva, combined teach computer implemented method facilitating processing within a computing environment, raising, by the processor, a trap to a handler, based on obtaining the instruction; and performing the determining and the storing by the handler (triggering branching out to execution of exception handler, detecting between a base register value and the null value to invoke exception handler, the exception handler to determine  a value in base register value and, in response, a return address is stored pointing the memory location storing a program instruction to be executed upon a return from said value exception handler) [Butcher’s Abstract; Fig. 2; Col. 2, Lines 4-13; Col. 3, Lines 3-45; Col. 4, Line 53 to Col. 5, Line 10; Col. 6, Lines 28-33].

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136